Case 14-13328        Doc 54     Filed 02/14/19     Entered 02/14/19 14:22:52          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-13328
         Thomas J Garcia
         Sarah D Garcia
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/10/2014.

         2) The plan was confirmed on 06/06/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/04/2018.

         6) Number of months from filing to last payment: 56.

         7) Number of months case was pending: 58.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $71,400.00.

         10) Amount of unsecured claims discharged without payment: $141,358.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-13328       Doc 54        Filed 02/14/19    Entered 02/14/19 14:22:52                 Desc         Page 2
                                                   of 3



 Receipts:

        Total paid by or on behalf of the debtor               $55,173.58
        Less amount refunded to debtor                            $160.58

 NET RECEIPTS:                                                                                    $55,013.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $2,500.00
     Court Costs                                                               $0.00
     Trustee Expenses & Compensation                                       $2,549.35
     Other                                                                     $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,049.35

 Attorney fees paid and disclosed by debtor:                 $1,500.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim            Claim        Principal       Int.
 Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F   Secured       10,950.00       4,927.39         4,927.39      4,927.39      893.81
 AMERICREDIT FINANCIAL DBA GM F   Secured        2,082.64       2,082.64         2,082.64      2,082.64       19.73
 ASSET ACCEPTANCE CORP            Unsecured     19,098.00     19,148.89        19,148.89       5,868.85         0.00
 COLLECTION PROFESSIONALS INC     Unsecured      1,642.00       1,684.03         1,684.03        516.13         0.00
 COLLECTION PROFESSIONALS INC     Unsecured          96.00        100.36           100.36          30.76        0.00
 CONSUMER PORTFOLIO SERVICES      Secured       10,879.00     10,422.27        10,422.27      10,422.27    1,021.59
 DUPAGE CREDIT UNION              Unsecured     43,202.00     76,105.84        76,105.84      23,325.31         0.00
 ILLINOIS DEPT OF REVENUE         Priority       1,800.00            NA               NA            0.00        0.00
 LVNV FUNDING                     Unsecured      3,485.00       2,790.26         2,790.26        855.17         0.00
 MED BUSI BUR                     Unsecured          95.00           NA               NA            0.00        0.00
 MERCHANTS CREDIT GUIDE           Unsecured          75.00           NA               NA            0.00        0.00
 MIRAMEDRG                        Unsecured          76.00           NA               NA            0.00        0.00
 PINNACLE CREDIT SERVICE          Unsecured         304.00           NA               NA            0.00        0.00
 THE HOME DEPOT/CITIBANK          Unsecured      2,443.00            NA               NA            0.00        0.00
 BANK OF AMERICA                  Unsecured     35,651.00            NA               NA            0.00        0.00
 BARCLAYS BANK DELAWARE           Unsecured     21,194.00            NA               NA            0.00        0.00
 AFNI                             Unsecured         403.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY AUTHORITY       Unsecured         214.00           NA               NA            0.00        0.00
 ILLINOIS TOLLWAY AUTHORITY       Unsecured         212.00           NA               NA            0.00        0.00
 DUPAGE CREDIT UNION              Unsecured     11,055.00            NA               NA            0.00        0.00
 EOS CCA                          Unsecured         403.00           NA               NA            0.00        0.00
 GREEN TREE SERVICING             Unsecured           0.00           NA               NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-13328        Doc 54      Filed 02/14/19     Entered 02/14/19 14:22:52              Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal             Interest
                                                            Allowed               Paid                 Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                $0.00
       Mortgage Arrearage                                     $0.00              $0.00                $0.00
       Debt Secured by Vehicle                           $17,432.30         $17,432.30            $1,935.13
       All Other Secured                                      $0.00              $0.00                $0.00
 TOTAL SECURED:                                          $17,432.30         $17,432.30            $1,935.13

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00             $0.00
        Domestic Support Ongoing                               $0.00               $0.00             $0.00
        All Other Priority                                     $0.00               $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $99,829.38         $30,596.22               $0.00


 Disbursements:

         Expenses of Administration                             $5,049.35
         Disbursements to Creditors                            $49,963.65

 TOTAL DISBURSEMENTS :                                                                      $55,013.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
